Citation Nr: 0012957	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

In a decision dated April 1997, the Board denied the 
appellant's claim for low back disability.  The appellant 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the 
Court).  In November 1998, the Court vacated and remanded the 
Board's April 1997 decision as it pertained to the denial of 
service connection for lumbar disc disease, based on an 
October 1998 Joint Motion for Remand to the Board of 
Veterans' Appeals (the motion).  The Board thereafter 
remanded this case in May 1999 for further evidentiary 
development.  This case has been returned to the Board for 
readjudication and disposition in accordance with the terms 
of the motion.

Preliminarily, the Board would like to address some ancillary 
matters raised by the appellant.  First, the appellant raised 
the issue of entitlement to service connection for 
Scheuermann's disease based on aggravation of pre-existing 
disability by service.  See June 1997 Statement.  As this 
issue has not been developed, adjudicated, or appealed, it is 
referred to VARO for appropriate action.  Second, several 
statements from the appellant reflect a desire for a total 
rating based on individual unemployability.  See October 1999 
Statement.  Again, as this issue has not been developed, 
adjudicated, or appealed, it is referred to VARO for 
appropriate action.  Lastly, the appellant requested that the 
VA send his claim to the VFW (Veterans of Foreign Wars) 
appeals office for medical review.  However, it is unlikely 
that the VFW would be inclined to review the appellant's 
claim on his behalf as that organization is not the 
appellant's duly appointed representative; but rather, Mr. S. 
Kendall represents the appellant on the current matter before 
the Board.  Furthermore, sending the claim to the VFW for 
medical review may be construed as assisting the appellant in 
the development of his claim and, unless the appellant 
submits a well grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a), the Board has no duty to assist the appellant.  
See Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. for 
en banc consideration by a judge denied, No. 96-1517 (U.S. 
Vet.App. July 28, 1999) (per curium).


FINDINGS OF FACT

1.  Service medical records reflect that, in September 1967, 
the appellant was treated for a perinephric abscess, which 
was excised.  There was no indication of back injury or 
lumbar disc disease.

2.  In August 1972, service connection for postoperative 
scar, right flank, residuals of right perinephric abscess, 
was established, and later medical finding disclosed the 
presence of peripheral neuropathy secondary to trauma to the 
subcutaneous nerve in the right flank.

3.  In a statement dated October 1992, a chiropractic 
physician indicated that he treated the appellant in June 
1978 for back complaints and that an x-ray study at that time 
showed degenerative disc disease of the lumbar spine.  
Although requested, neither the appellant nor the physician 
provided any of the medical records, or x-ray report, 
associated with the treatment rendered in June 1978.

4.  A copy of an x-ray study dated April 1992 indicated the 
presence lumbar disc disease.

5.  The post service medical reports of record reflect 
treatment for back complaints, diagnosed as lumbar disc 
disease, many years after service discharge, but they are 
silent regarding the etiology of that disorder.

6.  In sworn testimony, the appellant argued that his current 
low back disability, diagnosed as lumbar disc disease, was 
related to service or, alternatively, that lumbar disc 
disease was secondary to his service-connected post operative 
residuals of right perinephric abscess.
7.  A medical opinion from H. Moskowitz, D.O., dated January 
1999 reflects that the appellant entered service with 
Scheuermann's Disease, a congenital disorder, which was shown 
by an in-service x-ray study in 1967; he stated that 
Scheuermann's Disease caused degenerative changes of the 
spine.

8.  Competent medical evidence has not been submitted linking 
lumbar disc disease to the appellant's period of service or 
his service-connected post operative residuals of perinephric 
abscess.


CONCLUSION OF LAW

A well grounded claim for service connection for lumbar disc 
disease has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from February 1967 to 
January 1971.  Service medical records reflect that in 
September 1967 the appellant was treated for a perinephric 
abscess, which was excised.  In June 1972, a VA examination 
was conducted.  The appellant reported complaints of numbness 
opposite to his abscess surgery site.  On examination, the 
scar was approximately 7 inches long and was well healed, 
nontender and nonadherent.  An area of numbness to pinprick 
in the right lower abdomen just below the Poupart ligament 
area was noted, and considered to be an area innervated by 
the subcutaneous nerves severed by the incision.  An x-ray 
study revealed well preserved disc spaces, absent evidence of 
degenerative disc process.  The diagnosis was scar, right 
flank, residual of incision and drainage of an abscess.

In a rating decision dated August 1972, service connection 
for postoperative scar, right flank, residuals of right 
perinephric abscess, was established at the noncompensable 
disability level.

VA outpatient treatment reports dated in November and 
December 1988 noted treatment for complaints of low back 
pain.  It was indicated that the appellant had recently been 
moving furniture.  The assessment was lumbosacral strain in 
November 1988 and chronic low back pain in December 1988.

An undated statement from a private physician was received in 
February 1990.  The physician indicated that he had treated 
the appellant for about 3 months for low back pain.  He 
further noted that he could not disassociate the pain from 
the appellant's service-connected disability.

At hearing in March 1990, the appellant testified that he 
experienced tightness in the muscles surrounding the incision 
site along with muscle spasms, and that he had difficulty 
turning side to side.  He reported that there was an area of 
numbness around the scar site and that the scar ached in cold 
weather.

In July 1991, a VA neurological examination was conducted.  
The appellant reported that the area around the scar site and 
right groin area was numb.  He further reported that he 
experienced pain and muscle tightness in the scar area.  
Clinical findings were positive for diminished sensation to 
pinprick below the surgical scar in the right flank down to 
the area around the right groin.  The scar was not 
hypersensitive.  The impression was peripheral neuropathy 
secondary to trauma to the subcutaneous nerve in the right 
flank.

In a decision of the Board, enacted by a rating decision 
dated February 1992, a 10 percent rating was assigned for 
postoperative scar of the right flank, residuals of right 
perinephric abscess, under diagnostic code 8530 in view of 
medical findings consistent with persistent numbness in the 
ilio-inguinal nerve area.

In April 1992, the appellant requested "consideration for an 
increased rating on my service-connected back condition."  
He indicated that in the past several months his back 
condition had deteriorated, he wore a back brace, and that he 
regularly took pain medication.  He also reported severe pain 
in the left hip and leg with a tingling sensation in the left 
foot.  VARO construed this claim as a claim for service 
connection for lumbar disc disease.

In May 1992, VA outpatient treatment records dated May 1989, 
and November 1991 to May 1992 were received.  These records 
reflect that the appellant was seen in November 1991 with 
complaints of muscle spasm and right flank pain related to a 
scar site, which resolved with medications.  The diagnosis 
was acute recurrent right-sided paralumbar muscle spasm.  The 
appellant was seen for complaints of worsening back pain in 
March 1992 and diagnostic testing revealed degenerative disc 
disease.

In a statement dated July 1992, the appellant argued that x-
ray studies during service showed the early stages of disc 
disease and that it was unreasonable to expect this condition 
to have fully manifested itself within one year after service 
discharge.  In a statement dated October 1992, the appellant 
further argued that lumbar disc disease may be related to his 
service connected postoperative residuals of right 
perinephric abscess.  He again averred that an x-ray study in 
service, specified as 1967, showed the beginning of the disc 
disease process.

In November 1992, additional evidence in support of the claim 
was submitted on behalf of the appellant.  This evidence 
includes:  (1) A duplicate copy of an x-ray study from 
service which reflects the presence of irregularities of the 
vertebral plates of the lower thoracic and proximal lumbar 
bodies, most probably the residual of Scheuermann's 
epiphysitis in adolescence; this x-ray report also revealed 
scalloping of the posterior margin of the bodies of T12, L1 
and L2 along with a slight widening of the interpeduncular 
distances.  Also, a copy of the appellant's duty assignments 
in service accompanied this report.  (2) A copy of a 
statement dated October 1992 from P.L. Gast, D.C, was 
submitted which reflects that he first treated the appellant 
in June 1978 for complaints of left-sided lumbar pain and 
that clinical findings were positive for subluxations of L1 
and L4, along with irritation of to the sciatic nerve and 
lower lumbar joints.  He reported that an x-ray study 
conducted in June 1978 revealed lumbar disc disease, but a 
copy of this report did not accompany his statement.  (3) 
Copies of private treatment notes dated August 1985 of L. 
Crowley, D.C., were also submitted which reflect that the 
appellant was seen for back complaints with radiation in the 
leg related to lifting a tool box and turning with it.  
Treatment was reportedly rendered without improvement of leg 
symptoms and it was noted that a disc problem was suggested.  
(4) A copy of a VA x-ray study dated April 1992 was lastly 
submitted along with treatment records dated May and June 
1992; the x-ray report revealed severe degenerative disc 
disease of the lumbar discs at L4-5 and L5-S1 without 
associated disc herniation or evidence of spinal stenosis, 
and the treatment records reflect treatment for lumbar disc 
disease, absent any indication of possible etiology for that 
condition.

In January 1993, a VA orthopedic examination was conducted.  
The appellant complained of numbness in the ilio-inguinal 
region and back pain radiating down the left leg.  
Examination revealed no evidence of kypho-scoliosis.  
Clinical findings were positive for moderate loss of normal 
lordotic curve, visible spasm of the paraspinal muscles on 
the left, decreased left ankle jerk as compared to the right, 
and L1-L2 left hypesthesia to pinprick sensation.  A 7 inch 
scar in the right flank area with hypesthesia to pinprick in 
the ilio-inguinal nerve area on the right was noted.  The 
diagnosis was osteoarthritis, T9-T10 with radiculopathy.

In April 1993, VA treatment reports dated January and 
February 1993 were received.  These reports reflect 
complaints of back pain with constant left leg radiation and 
numbness.  By history, the appellant had perinephric abscess 
in 1967.  The impression was degenerative disc disease of L4-
5 and L5-S1 with vacuum disc phenomena and some evidence of 
nerve root irritation.  Subsequently received x-ray studies 
dated January 1993 confirmed the presence of lumbar disc 
disease with vacuum phenomena and also revealed 
osteoarthritis of T9-T10.
In July 1993, private hospital records dated July and August 
1975 were received.  These records reflect that the appellant 
was admitted for complaints of lumbosacral pain radiating to 
the side of the thighs and down the coccygeal area of 1 week 
duration.  He denied heavy lifting or being involved in any 
auto accident.  The admitting impression was possible 
herniated disc.  An x-ray study revealed a normal lumbosacral 
spine.  He improved after 3 days in the hospital.  The 
impression was lumbosacral strain, rule out herniated disc.

In July 1993, a personal hearing was conducted.  The 
appellant testified that he believed an x-ray study in 
service showed abnormalities of the spine related to his 
current back disability, and that his service duties, which 
involved heavy lifting, may have caused or aggravated his 
back problem.  He indicated that he could not recall having 
ever sustained a back injury in service.  The appellant also 
testified that he believed a relationship may exist between 
his service-connected postoperative residuals of perinephric 
abscess and lumbar disc disease.  He indicated that he was 
first treated, post service, for the back in 1975 and that he 
was hospitalized at that time.  He had no further back 
treatment until 1978 at which time he sought out chiropractic 
care from Dr. Gast, who first noted the presence of lumbar 
disc disease.

In August 1993, the appellant submitted additional evidence, 
mostly duplicative of previous evidentiary submissions.  
These submissions included a copy of a Florida Labor 
Department determination, which reflects that the appellant 
was found unemployable due to degenerative disc disease.  He 
also submitted VA outpatient treatment records dated July and 
August 1993 which reflect back complaints diagnosed as 
degenerative disc disease.

In October 1993, the appellant submitted additional evidence, 
which included a copy of a Social Security Administration 
(SSA) award letter.  The SSA  award letter reflects that the 
appellant was found disabled under SSA law due to medical 
conditions including degenerative disc disease.

VARO requested the private treatment records of Dr. Gast.  
While Dr. Gast provided no records, he provided through the 
appellant a statement dated September 1993.  This statement 
reflects only a diagnosis for "subluxation of L1, L4 
vertebrae secondary to discopathy; subluxation of sacrum; 
sciatic neuritis."
In a statement dated December 1993, the appellant argued that 
a VA physician had told him that his back condition was 
related to his service-connected disability.  He did not 
provided an opinion from this physician.

In September 1996, the appellant submitted additional 
evidence in support of his claim.  This evidence included an 
x-ray study dated May 1994 showing degenerative joint disease 
having the appearance of ankylosis, possibly post traumatic 
arthritis, of the left hip.  This evidence also included 
private treatment records dated September 1994 to May 1995 
from H. Saslow, M.D. which reflects that the appellant was 
seen for left hip complaints and cellulitis of the left lower 
extremity; these records show that that he underwent a total 
hip replacement, left, in November 1994 due to degenerative 
joint disease.

In June 1997, the appellant submitted a statement.  The 
appellant argued that the Board could not disregard the 
medical opinion of Dr. Reeder, whom was the appellant's VA 
treating physician.  This physician reportedly told the 
appellant that "the already service connection ilio-inguinal 
nerve numbness was related to the disc disease because the 
ilio-inguinal nerve arises from the first lumbar nerve which 
appears between the first and second lumbar vertebrae."  The 
appellant asked the physician for a letter stating such; but 
the physician reportedly said that a letter was unnecessary 
because his statement could be proven with a review of most 
any anatomy book.  The appellant included a medical excerpt 
from Gray's Anatomy showing the ilio-inguinal nerve 
distribution.  Additionally, the appellant argued that the 
June 1972 VA x-ray report that showed the possibility of 
prior low back surgery could not be dismissed by the Board as 
this, according to the appellant, suggests the origin of his 
post-service arthritis of the back.  Continuing, the 
appellant argued that his SSA award letter established the 
onset of degenerative arthritis of the back as 1967 and 
attached a copy of that portion of the award letter.

A medical opinion from H. Moskowitz, D.O., dated January 1999 
reflects that the appellant entered service with 
Scheuermann's Disease, a congenital disorder, which was shown 
by an in-service x-ray study in 1967 conducted incidental to 
perinephritic abscess surgery.  Dr. Moskowitz stated that he 
believed Scheuermann's Disease caused degenerative changes of 
the spine.

As indicated in the introduction, in May 1999, the Board 
remanded this case in an attempt to obtain from Dr. Reeder, a 
VA physician, verification of the statement he is alleged to 
have made to the appellant, along with a statement indicating 
whether or not he recollects having made any statement to the 
appellant regarding the etiology of his lumbar disc disease.

Subsequently, the VARO was informed that Dr. Reeder had 
retired, such that verification of the alleged statement 
could not be reasonably obtained from him.  However, VA 
outpatient treatment records dated November 1992 to June 1999 
were obtained along with report of VA general examination 
dated August 1999, which disclose no medical statements or 
references relating lumbar disc disease to service or 
service-connected residuals of right perinephritic abscess 
surgery with ilio-inguinal nerve involvement.

ANALYSIS

The appellant seeks service connection for lumbar disc 
disease related to service, or secondary to service-connected 
post operative residuals of right perinephric abscess.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be also granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury, or where a service-connected 
disability had aggravated a nonservice-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 439 (1994) 
(en banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, as indicated by the appellant's representative, 
the critical inquiry is whether or not competent medical 
evidence has not been presented showing a nexus, or link, 
between the current medical findings for lumbar disc disease 
and the appellant's period of service or service-connected 
post operative residuals of right perinephric abscess.  The 
appellant conceded through his representative that his lay 
statements alone cannot be used to establish medical nexus.  
Graves v. Brown, 8 Vet.App. 522, 524 (1996); see also 
Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveitt v. Brown, 5 Vet. App. 91, 
93 (1993); Tirpak supra. at 611 (1992).  The appellant argues 
that Dr. Reeder made a statement relating his lumbar disc 
disease to his service-connected post operative residuals of 
right perinephric abscess that would well ground the claim.  
However, as Dr. Reeder was no longer in the employment of the 
VA as he retired, the VA was unable to obtain verification of 
the alleged statement establishing nexus.  As such, we are 
left with primarily the appellant's recollection of Dr. 
Reeder's statement, which is insufficient to well ground the 
claim.  The Court has held that a "layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable" to constitute the medical evidence 
required to render a claim well grounded.  Dean v. Brown, 
8 Vet.App. 449, 455 (1995).

The appellant further argues that the medical excerpt from 
Gray's Anatomy, which mirrors the alleged relationship Dr. 
Reeder is reported to have said existed, establishes the 
presence of a well grounded claim and entitlement to the 
benefits sought.  However, the Board finds that, although the 
medical literature excerpt submitted by the appellant 
pertains to the medical issue at hand, it is very general in 
nature and does not address the specific facts of the 
appellant's claim before the Board.  As this generic medical 
treatise evidence does not specifically opine as to the 
relationship between the appellant's lumbar disc disease and 
his service or service-connected post operative residuals of 
right perinephric abscess, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet.App. 314 (1998).

The appellant also argues that the June 1972 VA x-ray report, 
which showed the possibility of prior low back surgery, 
suggests the origin of his post-service arthritis of the 
back.  However, the Board notes that arthritis is not shown 
by this x-ray report and that the appellant makes a medical 
conclusion when he suggests the x-ray report suggests 
arthritis since this is clearly not shown.  The appellant as 
a layperson is simply not competent to offer opinions on 
medical causation or diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu supra. at 482; Moray supra. at 211.  Moreover, 
lay assertions of medical causation or medical diagnosis 
cannot constitute evidence to render a claim well grounded.  
Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt 
supra. at 93; Tirpak supra. at 611.

Lastly, the appellant argues that his SSA award letter 
establishes the onset of degenerative arthritis of the back 
as the year 1967.  Review of the cited award letter, however, 
actually reflects that the appellant had "a history of 
progressive degenerative arthritis in the thoracic spine 
noted since 1967 and of the lumbar spine confirmed by x-ray 
and computerized tomography scan testing in April 1992."  
The Board finds that a "history" is subjective information 
or lay evidence and, as such, does not constitute competent 
medical evidence since it is unenhanced by medical comment.  
See LeShore v. Brown, 8 Vet.App. 406 (1995)(evidence which is 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  Furthermore, we 
observe this history concerned the upper back, or thoracic 
spine, and that low back, or lumbar spine, disability was not 
objectively confirmed until April 1992 according to the same 
SSA award letter.

We acknowledge the appellant's disappointment that the VA was 
unable to verify the alleged statement of Dr. Reeder; 
however, the appellant may always obtain other medical 
evidence to establish the requisite nexus in this case and 
re-file a claim in the future.  Although the appellant 
requested that the Board rely on the opinion of Dr. 
Moskowitz's, we note that his opinion did not suggest any 
positive relationship between lumbar disc disease and service 
or service-connected post operative residuals of 
perinephritic abscess.
Therefore, regrettably, the Board finds that the appellant's 
claim for service connection for lumbar disc disease is not 
well grounded based on the above cited laws and discussion.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Service connection for lumbar disc disease is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

